Opinion by
Beaver, J.,
It may be doubted whether the appellants, the overseers of the poor of West Wheatfield township poor district, were in any way bound by the verdict of the jury which found the defendant, Burton, not guilty, by reason of insanity, and further found that “ West Wheatfield township is the place of settlement of the defendant.” They were not parties to the prosecution in any way, and had no opportunity to be heard. A rule being granted upon them, however, “ to show cause why such poor district shall not pay the costs and expenses of this proceeding and the expenses of a maintenance at a state hospital for the insane at Warren,” they were duly served and responded. It seems that the costs of the prosecution were paid out of funds belonging to the defendant which were brought in some way within the control of the court, so that the rule was simply to determine the liability of the township for the maintenance of the insane man.
*220The decree of the court, from which the appeal is taken, is as follows: “ And now, April 28, 1900, the rule heretofore granted on the overseers of the poor of West Wheatfield township, to show cause why they should not pay the expenses of maintenance of John Burton at the hospital for the insane to which he was committed, is made absolute, and it is decreed that said poor district of West Wheatfield was, at the time of his acquittal by reason of insanity, his place of legal settlement, and we further decree that such poor district is liable for the expenses of his removal to and maintenance in the hospital to which he is committed, and that the said poor district pay the costs of this hearing.” There is here no decree to pay the costs of the trial in the court of quarter sessions. There is, however, a specific decree that said poor district of West Wheatfield was at the time of his acquittal, by reason of insanity, his place of legal settlement. The appellants had the opportunity at this hearing to be heard upon that question. The record of the proceedings in the quarter sessions was given in evidence and was received without objection on their part. If there had been any doubt upon the subject, however, the appellants’ own testimony settled the question of the place of legal settlement.
The only question in the case, as we conceive, arises under the Act of May 14, 1874, P. L. 160. Under the second section of that act, the court had authority “ where any person who may have committed any criminal act and is dangerous to the community shall be found to be insane in the manner provided by law .... to commit (such person) to either of the hospitals for the insane,” etc. • The verdict of the jury found, in a manner provided by law, that the defendant was insane. It was not necessary, therefore, to appoint any commission to determine that question. The verdict of the jury settled it, and the court, we take it, had authority to commit the person to the hospital “ for so long time as such person shall continue to be of unsound mind.”
Under such circumstances, it is provided by the 5th section of this act “ that the expenses incurred for the removal of any insane person from a place of imprisonment to any hospital, or for their removal from such hospital, in pursuance of the provisions of this act, and of his or her detention, maintenance and care in the said hospital, shall be chargeable to and paid by the *221commissioners of the county in which the alleged, crime with which he or she was charged was committed, and the said commissioners shall have remedy over against the poor district liable under existing laws, or against the estate and effects of every such prisoner for the reimbursement of such expenses to the said county.” The Act of June 25, 1895, P. L. 270, provides : “ That where any person is or shall be committed to the care and custody of any hospital for the insane, by any court or judge in any county, in pursuance of the laws of this commonwealth, the county from which said person has been sent or committed to said hospital shall be liable to said hospital for his or her maintenance therein and the expenses connected therewith, provided that said county shall in all cases have full recourse to recover all expenses incurred in behalf of said person so committed from the parties or persons or poor district properly chargeable therewith under the laws of this commonwealth.”
The commissioners of the county of Indiana apparently elected to proceed against the township in which the insane person had his last legal settlement. Under both of these acts of assembly, they would seem to have the right to make such an election, and it would seem as if the interests of the public might be better subserved by their doing so. The township authorities, having full power to resort to the property of the insane person for reimbursement, would have fuller knowledge of the extent and locality of such property and could much more readily appropriate it for the maintenance of the insane person than could the commissioners. Having made this election, the county was not interested in the question of the property of the insane person and we, therefore, see no error in sustaining the objections to the several offers of testimony relating to that subject made by the respondents. The court seems to have acted throughout under the provisions of the acts of 1874 and 1895, supra, which were fully complied with. See Clearfield Co. v. Cameron Twp. Poor District, 135 Pa. 86. It is not necessary, therefore, to consider the earlier acts of 1845 and 1861, to explain and simplify which the later acts were evidently passed.
The insanity of the defendant in the prosecution in the orphans’ court was undoubtedly properly found, it being the special duty of the court to take care of the interests of such persons in a trial. There was no error, therefore, in sustaining the *222objection to an offer relating to his sanity. On the whole, we see no error in the manner in which the hearing upon the rule was conducted, or in the decree which was finally made, from which the appeal is taken.
Decree affirmed and appeal dismissed at the costs of the appellant.